White, P. J.
The explanation given by the district judge for his action in permitting the district attorney to begin his argument before the counsel for defendant made their appearance in court is amply sufficient. Whilst a defendant has the constitutional right to be heard by himself and counsel, this does not give him or his counsel the right, unnecessarily and without excuse, to delay the public business of the country. The court has the right to prescribe rules for its procedure, provided they are not in conflict with established law, and may use such means as are proper to enforce obedience to them on the part of its officers. It is the duty.as well as business of attorneys who have business in court, to be in court when it is in session, that they may attend to their business; and, when opened for business, we know of no law which requires the court either to have them called, or to delay its business to suit their convenience. In this case the attorneys for defendant did arrive before the attorney for the State had closed his opening argument, and the bill of exceptions does not show that any injury of a material character was done their client.
*563No error was committed in overruling the application for continuance ; the evidence of the absent witness was cumulative, and, if otherwise material, defendant had the full benefit of it by reading it from the written testimony of the witness taken at the examining trial.
The excluded testimony of Dunnica, to the effect that he believed Moore had the $5 which he claimed to have lost, even if legitimate as part of the res gestee, could have had no appreciable or material weight in the case, for that was the theory of the defence, and the point to which all their evidence was directed ; and time and again was it stated in the evidence that Dunnica claimed to have lost $5, and claimed that Moore had gotten it. The jury evidently did not believe the story of defendant and his accomplices ; and, judging from the facts stated in the record, we think they were well warranted in the conclusion that a most cunningly devised and barefaced robbery was perpetrated by defendant and his confederates. The objections to the charge of the court are not tenable. We see no error, and the judgment is affirmed.

Affirmed.